Title: To James Madison from Tench Coxe, 2 February 1819
From: Coxe, Tench
To: Madison, James


Dear Sir
Philadelphia Feb. 2. 1819
I beg leave to place, on the table of your library, the inclosed addition to my original Memoir on cotton. Never did my anticipations of any subject in our affairs issue in a conformity of subsequent events so considerable as in this case. The price alone has proved more steady and undiminished than
   
   But India Cotton has been sold in England at 6d to 10d Steg for the best, dam[as]k, and Low⟨er?⟩.

 I expected. This is principally owing to the wonderful power of Machinery, the necessity of employing the British manufacturers, and the change from the use of linen, hempen silk, leathern and woollen goods to those made of cotton. Most extraordinary facts of that kind have occurred in various parts of the world & particularly in Germany. As I observe you are sweetening the evening of life with agricultural theory, experiment, and practice I beg leave through you to offer this paper for the use of your Society. I wish I had a copy of the first to prefix to it, and should be glad, if one remains in your hands, that they should be joined & preserved together among the Archives of Agriculture, to which the little work most vitally pertains. During the last summer I printed in a work of 2500 copies (the Philada. Edition of Chambers & Rees’s London Cyclopædia) all I could safely publish of the first Memoir, which will be found in the 77th. half vol. (or 39th. whole volume) of that work under the title “U States”—section agriculture. The whole Article of the “United States” was recently written by me, or compiled from former writings in the course of about 32 years carefully revis’d in 1818, except a little Geography & Topography, which I found that Doctor Rees had taken principally from Melish & partly from Morse. I knew these two geographers from the commencement of our subject, and I conferred, in July, with the former before I went to press. I have, as you will perceive, if you see Bradford, Murray & Co’s Rees cyclopædia, taken care to leave open our Louisiana claims, & our claims of discovery & settlement towards and upon the western coast. In other geographical matters I endeavoured to make out, with Mr. Melish, a correctness suitable to such a work. You will perceive in that work, if you should have it from any neighbouring subscriber a serious tho brief Notice of a great many subjects that, in the last years of the American provinces & in the whole independent course of our country have occupied the hearts & minds of yourself, your friend of Monticello, our Franklin and other like spirits. I wish my little labor may be read by Mr. Jefferson and by yourself, particularly the parts that relate to our national
   
   On this subject I have borrowed a motto from one of your federalists.

 character—our derivations of men and things [illegible] from foreign—from old national & independent national sources—our institutions, as comparable with those of England—the history of our public force by land & sea & our innocence of the charge of “the ambitious republic.” The great all prevailing moral virtues of our religious & political institutions & &ca. Having no interest in the work of Rees, as published here or in Europe, except writing on my own terms, uncontrouled, four or five articles, on request made, I can say with confidence, that the work is well worthy of a place in the most accessible library of your vicinity—such as that of your county or district agricultural Society, & still more in the libraries of your gentlemen of fortune, who are breeding sons and wards. The English republication has cost, in boards, £200.000 St, and our American edition, which is materially improved & enlarged has cost 200.000 Dollars. There are 2100 copies sold and a few unsold, but going off regularly, especially in the interior & western country. Amidst the political & pecuniary agitations & explosions, which occur in our country, great steady attention is paid to the whole range of natural science. And altho the plume of knowledge oftener & more distinc[t]ly shines on the brow of the Philosopher of that department, and more solid lucre results from its discoveries & operations,
   
   as in chemistry, mechanism, hydraulics &ca.

 yet there are a number of men of mind, of heart and the proper habits, who worship the source of all Philosophy in the solemn temple of his great moral school, and labor in the diffusion of knowledge in that precious grand division of Science. Philadelphia was never so active, in didactic operations of every kind. The light of science is held, with effect, to the fine, the liberal, the useful, and even to the vulgar arts: for the common are often the most useful & necessary.
I omitted to mention that a main object of my article of the “United States” was to make out a vindicatory exposition of our country in its origin & progress and particularly in the time of the french revolutions, and especially in those workings of things, which produced, and gave complexion to the conduct of our government, in the war of 1812. Mr. Jefferson & you will perceive, that I have, tho I trust innocently, insinuated much that concerns those things, of which you and he were “a great part.” The work, revised & improved by a few pages of recent matter would make a handsome Octavo of 500 pages, in a good type for an old man. 1000 copies in boards might be printed for 800 Drs. & would sell at $2.50, costing 80 cents, but I cannot spare the funds & it will probly be in the Cyclopædia shape. It is well recd here by all parties, as moderate men, & respectable federalists have openly assured me.
As Mrs. Madison is now settled down into the character of an American matron, and she knows my admiration of her sex & of herself, I trust she will accept my sincere & entire respects, and most cordial good wishes of all future happiness. I have the honor to be with the most perfect attachment & respect, dear Sir Your faithful humble servant,
Tench Coxe
